DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on March 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10497089 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-34 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, WOOLLEY in view of Hutson teaches a method of image processing comprising: 
receiving image data at a convolutional neural network (CNN), the CNN comprising a convolution engine, an image cache having a first plurality of interleaved memories; 
determining a block of pixels based on the image data; 
determining a location within the image cache for storing the block of pixels, the location identifying: 
a memory of the first plurality of interleaved memories within the image cache, 
an address space within the memory, and 
an offset within the address space; 
storing the block of pixels within the image cache, wherein the block of pixels is stored at the location determined for storing the block of pixels; 
receiving a request to provide an input map corresponding to the image data, to the convolution engine; 
retrieving the block of pixels from the image cache; 
providing the input map, comprising pixel values corresponding to the block of pixels,  via an output port of the image cache, to the convolution engine.
However in the context of claim 21 as a whole, the prior art does not teach 
a weights cache having a second plurality of interleaved memories; 
retrieving a set of weight values associated with the block of pixels from the weights cache; 
providing the weight values associated with the block of pixels, via an output port of the weights cache, to the convolution engine.
Therefore, Claim 21 as a whole is allowable.
Claim 31 is allowable over prior art for the same reason described as above.
The corresponding dependent claims are therefore allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611